 Case 3:19-cv-02656-G-BK Document 21 Filed 07/07/20          Page 1 of 2 PageID 118



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




ABEL BELMONTE.,                             )
                                            )
             Plaintiff,                     )
                                            )            CIVIL ACTION NO.
VS.                                         )
                                            )            3:19-CV-2656-G-BK
CITY OF DALLAS, TEXAS,                      )
                                            )
             Defendant.


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge Renée Harris Toliver made findings,

conclusions, and a recommendation in this case. Objections were filed, and the

Court has made a de novo review of those portions of the proposed findings,

conclusions, and recommendation to which objection was made. The objections are

overruled, and the Court accepts the Findings, Conclusions, and Recommendation of

the United States Magistrate Judge. Defendant’s motion to dismiss, docket entry 7,

is GRANTED.

      Plaintiff’s section 1983 equal protection, Title VII pay disparity, breach of

contract, FSLMRA, and Payday Act claims are DISMISSED WITH PREJUDICE.

Plaintiff’s federal and state race and national origin employment discrimination

claims are DISMISSED WITHOUT PREJUDICE.
 Case 3:19-cv-02656-G-BK Document 21 Filed 07/07/20          Page 2 of 2 PageID 119



      Within 14 days of this Order, Plaintiff may file an amended petition as to

his state and federal employment discrimination claims only, if desired. However, if

Plaintiff fails to do so or the amended complaint does not cure the deficiencies

outlined in the magistrate judge’s report, Plaintiff’s state and federal employment

discrimination claims will be DISMISSED WITH PREJUDICE.

      SO ORDERED.

July 7, 2020.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
